
	
		I
		112th CONGRESS
		1st Session
		H. R. 371
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Mrs. Blackburn (for
			 herself, Mr. Upton,
			 Mr. Pitts,
			 Mr. Barton of Texas,
			 Mr. Burgess,
			 Mrs. Myrick,
			 Mr. Shimkus,
			 Mr. Rogers of Michigan,
			 Mr. Stearns,
			 Mr. Sullivan,
			 Mr. Murphy of Pennsylvania,
			 Mr. Gingrey of Georgia,
			 Mr. Scalise,
			 Mrs. Bono Mack,
			 Mr. Bass of New Hampshire,
			 Mr. Bilbray,
			 Mr. Latta,
			 Mrs. McMorris Rodgers,
			 Mr. Harper,
			 Mr. Lance,
			 Mr. Cassidy,
			 Mr. Guthrie,
			 Mr. Olson,
			 Mr. McKinley,
			 Mr. Gardner,
			 Mr. Pompeo,
			 Mr. Kinzinger of Illinois,
			 Mr. Roe of Tennessee,
			 Mr. Broun of Georgia,
			 Mr. Boustany,
			 Mr. Conaway,
			 Mr. Fleming,
			 Mr. Issa, Mr. Price of Georgia,
			 Mr. Sessions,
			 Mr. Akin, Mr. Bartlett, Mr.
			 Brooks, Mr. Bucshon,
			 Mr. Chabot,
			 Mr. Cole, Mr. Crawford, Mr.
			 DesJarlais, Mr.
			 Farenthold, Mr.
			 Fleischmann, Mr. Flores,
			 Mr. Franks of Arizona,
			 Mr. Gohmert,
			 Ms. Granger,
			 Mr. Guinta,
			 Mr. Harris,
			 Mrs. Hartzler,
			 Mr. King of Iowa,
			 Mr. Lamborn,
			 Mrs. Lummis,
			 Mr. Mack, Mr. Marchant, Mr.
			 McClintock, Mr.
			 Neugebauer, Mr. Nugent,
			 Mr. Pearce,
			 Mr. Paul, Mr. Posey, Mr.
			 Quayle, Mrs. Schmidt,
			 Mr. Schweikert,
			 Mr. Southerland,
			 Mr. Stutzman,
			 Mr. Walberg,
			 Mr. Walsh of Illinois, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To repeal title I of the Patient Protection and
		  Affordable Care Act and to amend the Public Health Service Act to provide for
		  cooperative governing of individual health insurance coverage offered in
		  interstate commerce.
	
	
		1.Short titleThis Act may be cited as Health Care Choice Act of
			 2011.
		2.Specification of
			 constitutional authority for enactment of lawThis Act is enacted pursuant to the power
			 granted Congress under article I, section 8, clause 3, of the United States
			 Constitution.
		3.FindingsCongress finds the following:
			(1)The application of
			 numerous and significant variations in State law and the implementation of the
			 Patient Protection and Affordable Care Act impacts the ability of insurers to
			 offer, and individuals to obtain, affordable individual health insurance
			 coverage, thereby impeding commerce in individual health insurance
			 coverage.
			(2)Mandates for health care coverage
			 established by title I of the Patient Protection and Affordable Care Act will
			 significantly elevate health insurance costs beyond State and Federal ability
			 to pay.
			(3)Individual health
			 insurance coverage is increasingly offered through the Internet, other
			 electronic means, and by mail, all of which are inherently part of interstate
			 commerce.
			(4)In response to
			 these issues, it is appropriate to encourage increased efficiency in the
			 offering of individual health insurance coverage through a collaborative
			 approach by the States in regulating this coverage.
			(5)The establishment
			 of risk-retention groups has provided a successful model for the sale of
			 insurance across State lines, as the acts establishing those groups allow
			 insurance to be sold in multiple States but regulated by a single State.
			4.Repeal of title I
			 of PPACAEffective as of the
			 enactment of the Patient Protection and Affordable Care Act (Public Law
			 111–148), title I of such Act is repealed (and any amendments to such title, or
			 to amendments made by such title, made by the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152) are repealed, and the
			 provisions of law amended or repealed by such title (or amendments) are
			 restored or revived as if such title (and amendments) had not been
			 enacted.
		5.Cooperative
			 governing of individual health insurance coverage
			(a)In
			 GeneralTitle XXVII of the Public
			 Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at
			 the end the following new part:
				
					DCooperative
				Governing of Individual Health Insurance Coverage
						2795.DefinitionsIn this part:
							(1)Primary
				stateThe term primary State means, with respect to
				individual health insurance coverage offered by a health insurance issuer, the
				State designated by the issuer as the State whose covered laws shall govern the
				health insurance issuer in the sale of such coverage under this part. An
				issuer, with respect to a particular policy, may only designate one such State
				as its primary State with respect to all such coverage it offers. Such an
				issuer may not change the designated primary State with respect to individual
				health insurance coverage once the policy is issued, except that such a change
				may be made upon renewal of the policy. With respect to such designated State,
				the issuer is deemed to be doing business in that State.
							(2)Secondary
				stateThe term secondary State means, with respect
				to individual health insurance coverage offered by a health insurance issuer,
				any State that is not the primary State. In the case of a health insurance
				issuer that is selling a policy in, or to a resident of, a secondary State, the
				issuer is deemed to be doing business in that secondary State.
							(3)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2), except that such an issuer must
				be licensed in the primary State and be qualified to sell individual health
				insurance coverage in that State.
							(4)Individual
				health insurance coverageThe term individual health
				insurance coverage means health insurance coverage offered in the
				individual market, as defined in section 2791(e)(1).
							(5)Applicable state
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of this title for the State with respect to the issuer.
							(6)Hazardous
				financial conditionThe term hazardous financial
				condition means that, based on its present or reasonably anticipated
				financial condition, a health insurance issuer is unlikely to be able—
								(A)to meet
				obligations to policyholders with respect to known claims and reasonably
				anticipated claims; or
								(B)to pay other
				obligations in the normal course of business.
								(7)Covered
				laws
								(A)In
				generalThe term covered laws means the laws, rules,
				regulations, agreements, and orders governing the insurance business pertaining
				to—
									(i)individual health
				insurance coverage issued by a health insurance issuer;
									(ii)the offer, sale,
				rating (including medical underwriting), renewal, and issuance of individual
				health insurance coverage to an individual;
									(iii)the provision to
				an individual in relation to individual health insurance coverage of health
				care and insurance related services;
									(iv)the provision to
				an individual in relation to individual health insurance coverage of
				management, operations, and investment activities of a health insurance issuer;
				and
									(v)the provision to
				an individual in relation to individual health insurance coverage of loss
				control and claims administration for a health insurance issuer with respect to
				liability for which the issuer provides insurance.
									(B)ExceptionSuch
				term does not include any law, rule, regulation, agreement, or order governing
				the use of care or cost management techniques, including any requirement
				related to provider contracting, network access or adequacy, health care data
				collection, or quality assurance.
								(8)StateThe
				term State means the 50 States and includes the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
							(9)Unfair claims
				settlement practicesThe term unfair claims settlement
				practices means only the following practices:
								(A)Knowingly
				misrepresenting to claimants and insured individuals relevant facts or policy
				provisions relating to coverage at issue.
								(B)Failing to
				acknowledge with reasonable promptness pertinent communications with respect to
				claims arising under policies.
								(C)Failing to adopt
				and implement reasonable standards for the prompt investigation and settlement
				of claims arising under policies.
								(D)Failing to
				effectuate prompt, fair, and equitable settlement of claims submitted in which
				liability has become reasonably clear.
								(E)Refusing to pay
				claims without conducting a reasonable investigation.
								(F)Failing to affirm
				or deny coverage of claims within a reasonable period of time after having
				completed an investigation related to those claims.
								(G)A pattern or
				practice of compelling insured individuals or their beneficiaries to institute
				suits to recover amounts due under its policies by offering substantially less
				than the amounts ultimately recovered in suits brought by them.
								(H)A pattern or
				practice of attempting to settle or settling claims for less than the amount
				that a reasonable person would believe the insured individual or his or her
				beneficiary was entitled by reference to written or printed advertising
				material accompanying or made part of an application.
								(I)Attempting to
				settle or settling claims on the basis of an application that was materially
				altered without notice to, or knowledge or consent of, the insured.
								(J)Failing to provide
				forms necessary to present claims within 15 calendar days of a requests with
				reasonable explanations regarding their use.
								(K)Attempting to
				cancel a policy in less time than that prescribed in the policy or by the law
				of the primary State.
								(10)Fraud and
				abuseThe term fraud and abuse means an act or
				omission committed by a person who, knowingly and with intent to defraud,
				commits, or conceals any material information concerning, one or more of the
				following:
								(A)Presenting,
				causing to be presented or preparing with knowledge or belief that it will be
				presented to or by an insurer, a reinsurer, broker or its agent, false
				information as part of, in support of or concerning a fact material to one or
				more of the following:
									(i)An
				application for the issuance or renewal of an insurance policy or reinsurance
				contract.
									(ii)The rating of an
				insurance policy or reinsurance contract.
									(iii)A claim for
				payment or benefit pursuant to an insurance policy or reinsurance
				contract.
									(iv)Premiums paid on
				an insurance policy or reinsurance contract.
									(v)Payments made in
				accordance with the terms of an insurance policy or reinsurance
				contract.
									(vi)A
				document filed with the commissioner or the chief insurance regulatory official
				of another jurisdiction.
									(vii)The financial
				condition of an insurer or reinsurer.
									(viii)The formation,
				acquisition, merger, reconsolidation, dissolution or withdrawal from one or
				more lines of insurance or reinsurance in all or part of a State by an insurer
				or reinsurer.
									(ix)The issuance of
				written evidence of insurance.
									(x)The reinstatement
				of an insurance policy.
									(B)Solicitation or
				acceptance of new or renewal insurance risks on behalf of an insurer reinsurer
				or other person engaged in the business of insurance by a person who knows or
				should know that the insurer or other person responsible for the risk is
				insolvent at the time of the transaction.
								(C)Transaction of the
				business of insurance in violation of laws requiring a license, certificate of
				authority or other legal authority for the transaction of the business of
				insurance.
								(D)Attempt to commit,
				aiding or abetting in the commission of, or conspiracy to commit the acts or
				omissions specified in this paragraph.
								2796.Application of
				law
							(a)In
				GeneralThe covered laws of the primary State shall apply to
				individual health insurance coverage offered by a health insurance issuer in
				the primary State and in any secondary State, but only if the coverage and
				issuer comply with the conditions of this section with respect to the offering
				of coverage in any secondary State.
							(b)Exemptions From
				Covered Laws in a Secondary StateExcept as provided in this
				section, a health insurance issuer with respect to its offer, sale, rating
				(including medical underwriting), renewal, and issuance of individual health
				insurance coverage in any secondary State is exempt from any covered laws of
				the secondary State (and any rules, regulations, agreements, or orders sought
				or issued by such State under or related to such covered laws) to the extent
				that such laws would—
								(1)make unlawful, or
				regulate, directly or indirectly, the operation of the health insurance issuer
				operating in the secondary State, except that any secondary State may require
				such an issuer—
									(A)to pay, on a
				nondiscriminatory basis, applicable premium and other taxes (including high
				risk pool assessments) which are levied on insurers and surplus lines insurers,
				brokers, or policyholders under the laws of the State;
									(B)to register with
				and designate the State insurance commissioner as its agent solely for the
				purpose of receiving service of legal documents or process;
									(C)to submit to an
				examination of its financial condition by the State insurance commissioner in
				any State in which the issuer is doing business to determine the issuer’s
				financial condition, if—
										(i)the State
				insurance commissioner of the primary State has not done an examination within
				the period recommended by the National Association of Insurance Commissioners;
				and
										(ii)any such
				examination is conducted in accordance with the examiners’ handbook of the
				National Association of Insurance Commissioners and is coordinated to avoid
				unjustified duplication and unjustified repetition;
										(D)to comply with a
				lawful order issued—
										(i)in
				a delinquency proceeding commenced by the State insurance commissioner if there
				has been a finding of financial impairment under subparagraph (C); or
										(ii)in a voluntary
				dissolution proceeding;
										(E)to comply with an
				injunction issued by a court of competent jurisdiction, upon a petition by the
				State insurance commissioner alleging that the issuer is in hazardous financial
				condition;
									(F)to participate, on
				a nondiscriminatory basis, in any insurance insolvency guaranty association or
				similar association to which a health insurance issuer in the State is required
				to belong;
									(G)to comply with any
				State law regarding fraud and abuse (as defined in section 2795(10)), except
				that if the State seeks an injunction regarding the conduct described in this
				subparagraph, such injunction must be obtained from a court of competent
				jurisdiction;
									(H)to comply with any
				State law regarding unfair claims settlement practices (as defined in section
				2795(9)); or
									(I)to comply with the
				applicable requirements for independent review under section 2798 with respect
				to coverage offered in the State;
									(2)require any
				individual health insurance coverage issued by the issuer to be countersigned
				by an insurance agent or broker residing in that Secondary State; or
								(3)otherwise
				discriminate against the issuer issuing insurance in both the primary State and
				in any secondary State.
								(c)Clear and
				Conspicuous DisclosureA health insurance issuer shall provide
				the following notice, in 12-point bold type, in any insurance coverage offered
				in a secondary State under this part by such a health insurance issuer and at
				renewal of the policy, with the 5 blank spaces therein being appropriately
				filled with the name of the health insurance issuer, the name of primary State,
				the name of the secondary State, the name of the secondary State, and the name
				of the secondary State, respectively, for the coverage concerned:
								
									NoticeThis policy is issued by _____ and is
				governed by the laws and regulations of the State of _____, and it has met all
				the laws of that State as determined by that State’s Department of Insurance.
				This policy may be less expensive than others because it is not subject to all
				of the insurance laws and regulations of the State of _____, including coverage
				of some services or benefits mandated by the law of the State of _____.
				Additionally, this policy is not subject to all of the consumer protection laws
				or restrictions on rate changes of the State of _____. As with all insurance
				products, before purchasing this policy, you should carefully review the policy
				and determine what health care services the policy covers and what benefits it
				provides, including any exclusions, limitations, or conditions for such
				services or
				benefits.
									.
							(d)Prohibition on
				Certain Reclassifications and Premium Increases
								(1)In
				generalFor purposes of this section, a health insurance issuer
				that provides individual health insurance coverage to an individual under this
				part in a primary or secondary State may not upon renewal—
									(A)move or reclassify
				the individual insured under the health insurance coverage from the class such
				individual is in at the time of issue of the contract based on the
				health-status related factors of the individual; or
									(B)increase the
				premiums assessed the individual for such coverage based on a health
				status-related factor or change of a health status-related factor or the past
				or prospective claim experience of the insured individual.
									(2)ConstructionNothing
				in paragraph (1) shall be construed to prohibit a health insurance
				issuer—
									(A)from terminating
				or discontinuing coverage or a class of coverage in accordance with subsections
				(b) and (c) of section 2742;
									(B)from raising
				premium rates for all policy holders within a class based on claims
				experience;
									(C)from changing
				premiums or offering discounted premiums to individuals who engage in wellness
				activities at intervals prescribed by the issuer, if such premium changes or
				incentives—
										(i)are disclosed to
				the consumer in the insurance contract;
										(ii)are based on
				specific wellness activities that are not applicable to all individuals;
				and
										(iii)are not
				obtainable by all individuals to whom coverage is offered;
										(D)from reinstating
				lapsed coverage; or
									(E)from retroactively
				adjusting the rates charged an insured individual if the initial rates were set
				based on material misrepresentation by the individual at the time of
				issue.
									(e)Prior Offering
				of Policy in Primary StateA health insurance issuer may not
				offer for sale individual health insurance coverage in a secondary State unless
				that coverage is currently offered for sale in the primary State.
							(f)Licensing of
				Agents or Brokers for Health Insurance IssuersAny State may
				require that a person acting, or offering to act, as an agent or broker for a
				health insurance issuer with respect to the offering of individual health
				insurance coverage obtain a license from that State, with commissions or other
				compensation subject to the provisions of the laws of that State, except that a
				State may not impose any qualification or requirement which discriminates
				against a nonresident agent or broker.
							(g)Documents for
				Submission to State Insurance CommissionerEach health insurance
				issuer issuing individual health insurance coverage in both primary and
				secondary States shall submit—
								(1)to the insurance
				commissioner of each State in which it intends to offer such coverage, before
				it may offer individual health insurance coverage in such State—
									(A)a copy of the plan
				of operation or feasibility study or any similar statement of the policy being
				offered and its coverage (which shall include the name of its primary State and
				its principal place of business);
									(B)written notice of
				any change in its designation of its primary State; and
									(C)written notice
				from the issuer of the issuer’s compliance with all the laws of the primary
				State; and
									(2)to the insurance
				commissioner of each secondary State in which it offers individual health
				insurance coverage, a copy of the issuer’s quarterly financial statement
				submitted to the primary State, which statement shall be certified by an
				independent public accountant and contain a statement of opinion on loss and
				loss adjustment expense reserves made by—
									(A)a member of the
				American Academy of Actuaries; or
									(B)a qualified loss
				reserve specialist.
									(h)Power of Courts
				To Enjoin ConductNothing in this section shall be construed to
				affect the authority of any Federal or State court to enjoin—
								(1)the solicitation
				or sale of individual health insurance coverage by a health insurance issuer to
				any person or group who is not eligible for such insurance; or
								(2)the solicitation
				or sale of individual health insurance coverage that violates the requirements
				of the law of a secondary State which are described in subparagraphs (A)
				through (H) of section 2796(b)(1).
								(i)Power of
				Secondary States To Take Administrative ActionNothing in this
				section shall be construed to affect the authority of any State to enjoin
				conduct in violation of that State’s laws described in section
				2796(b)(1).
							(j)State Powers To
				Enforce State Laws
								(1)In
				generalSubject to the provisions of subsection (b)(1)(G)
				(relating to injunctions) and paragraph (2), nothing in this section shall be
				construed to affect the authority of any State to make use of any of its powers
				to enforce the laws of such State with respect to which a health insurance
				issuer is not exempt under subsection (b).
								(2)Courts of
				competent jurisdictionIf a State seeks an injunction regarding
				the conduct described in paragraphs (1) and (2) of subsection (h), such
				injunction must be obtained from a Federal or State court of competent
				jurisdiction.
								(k)States’
				Authority To SueNothing in this section shall affect the
				authority of any State to bring action in any Federal or State court.
							(l)Generally
				Applicable LawsNothing in this section shall be construed to
				affect the applicability of State laws generally applicable to persons or
				corporations.
							(m)Guaranteed
				Availability of Coverage to HIPAA Eligible IndividualsTo the
				extent that a health insurance issuer is offering coverage in a primary State
				that does not accommodate residents of secondary States or does not provide a
				working mechanism for residents of a secondary State, and the issuer is
				offering coverage under this part in such secondary State which has not adopted
				a qualified high risk pool as its acceptable alternative mechanism (as defined
				in section 2744(c)(2)), the issuer shall, with respect to any individual health
				insurance coverage offered in a secondary State under this part, comply with
				the guaranteed availability requirements for eligible individuals in section
				2741.
							2797.Primary State
				must meet Federal floor before issuer may sell into secondary
				StatesA health insurance
				issuer may not offer, sell, or issue individual health insurance coverage in a
				secondary State if the State insurance commissioner does not use a risk-based
				capital formula for the determination of capital and surplus requirements for
				all health insurance issuers.
						2798.Independent
				external appeals procedures
							(a)Right to
				External AppealA health insurance issuer may not offer, sell, or
				issue individual health insurance coverage in a secondary State under the
				provisions of this title unless—
								(1)both the secondary
				State and the primary State have legislation or regulations in place
				establishing an independent review process for individuals who are covered by
				individual health insurance coverage, or
								(2)in any case in
				which the requirements of subparagraph (A) are not met with respect to the
				either of such States, the issuer provides an independent review mechanism
				substantially identical (as determined by the applicable State authority of
				such State) to that prescribed in the Health Carrier External Review
				Model Act of the National Association of Insurance Commissioners for
				all individuals who purchase insurance coverage under the terms of this part,
				except that, under such mechanism, the review is conducted by an independent
				medical reviewer, or a panel of such reviewers, with respect to whom the
				requirements of subsection (b) are met.
								(b)Qualifications
				of Independent Medical ReviewersIn the case of any independent
				review mechanism referred to in subsection (a)(2)—
								(1)In
				generalIn referring a denial of a claim to an independent
				medical reviewer, or to any panel of such reviewers, to conduct independent
				medical review, the issuer shall ensure that—
									(A)each independent
				medical reviewer meets the qualifications described in paragraphs (2) and
				(3);
									(B)with respect to
				each review, each reviewer meets the requirements of paragraph (4) and the
				reviewer, or at least 1 reviewer on the panel, meets the requirements described
				in paragraph (5); and
									(C)compensation
				provided by the issuer to each reviewer is consistent with paragraph
				(6).
									(2)Licensure and
				expertiseEach independent medical reviewer shall be a physician
				(allopathic or osteopathic) or health care professional who—
									(A)is appropriately
				credentialed or licensed in 1 or more States to deliver health care services;
				and
									(B)typically treats
				the condition, makes the diagnosis, or provides the type of treatment under
				review.
									(3)Independence
									(A)In
				generalSubject to subparagraph (B), each independent medical
				reviewer in a case shall—
										(i)not be a related
				party (as defined in paragraph (7));
										(ii)not have a
				material familial, financial, or professional relationship with such a party;
				and
										(iii)not otherwise
				have a conflict of interest with such a party (as determined under
				regulations).
										(B)ExceptionNothing
				in subparagraph (A) shall be construed to—
										(i)prohibit an
				individual, solely on the basis of affiliation with the issuer, from serving as
				an independent medical reviewer if—
											(I)a non-affiliated
				individual is not reasonably available;
											(II)the affiliated
				individual is not involved in the provision of items or services in the case
				under review;
											(III)the fact of such
				an affiliation is disclosed to the issuer and the enrollee (or authorized
				representative) and neither party objects; and
											(IV)the affiliated
				individual is not an employee of the issuer and does not provide services
				exclusively or primarily to or on behalf of the issuer;
											(ii)prohibit an
				individual who has staff privileges at the institution where the treatment
				involved takes place from serving as an independent medical reviewer merely on
				the basis of such affiliation if the affiliation is disclosed to the issuer and
				the enrollee (or authorized representative), and neither party objects;
				or
										(iii)prohibit receipt
				of compensation by an independent medical reviewer from an entity if the
				compensation is provided consistent with paragraph (6).
										(4)Practicing
				health care professional in same field
									(A)In
				generalIn a case involving treatment, or the provision of items
				or services—
										(i)by
				a physician, a reviewer shall be a practicing physician (allopathic or
				osteopathic) of the same or similar specialty, as a physician who, acting
				within the appropriate scope of practice within the State in which the service
				is provided or rendered, typically treats the condition, makes the diagnosis,
				or provides the type of treatment under review; or
										(ii)by a
				non-physician health care professional, the reviewer, or at least 1 member of
				the review panel, shall be a practicing non-physician health care professional
				of the same or similar specialty as the non-physician health care professional
				who, acting within the appropriate scope of practice within the State in which
				the service is provided or rendered, typically treats the condition, makes the
				diagnosis, or provides the type of treatment under review.
										(B)Practicing
				definedFor purposes of this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days per week.
									(5)Pediatric
				expertiseIn the case of an external review relating to a child,
				a reviewer shall have expertise under paragraph (2) in pediatrics.
								(6)Limitations on
				reviewer compensationCompensation provided by the issuer to an
				independent medical reviewer in connection with a review under this section
				shall—
									(A)not exceed a
				reasonable level; and
									(B)not be contingent
				on the decision rendered by the reviewer.
									(7)Related party
				definedFor purposes of this section, the term related
				party means, with respect to a denial of a claim under a coverage
				relating to an enrollee, any of the following:
									(A)The issuer
				involved, or any fiduciary, officer, director, or employee of the
				issuer.
									(B)The enrollee (or
				authorized representative).
									(C)The health care
				professional that provides the items or services involved in the denial.
									(D)The institution at
				which the items or services (or treatment) involved in the denial are
				provided.
									(E)The manufacturer
				of any drug or other item that is included in the items or services involved in
				the denial.
									(F)Any other party
				determined under any regulations to have a substantial interest in the denial
				involved.
									(8)DefinitionsFor
				purposes of this subsection:
									(A)EnrolleeThe
				term enrollee means, with respect to health insurance coverage
				offered by a health insurance issuer, an individual enrolled with the issuer to
				receive such coverage.
									(B)Health care
				professionalThe term health care professional means
				an individual who is licensed, accredited, or certified under State law to
				provide specified health care services and who is operating within the scope of
				such licensure, accreditation, or certification.
									2799.Enforcement
							(a)In
				GeneralSubject to subsection (b), with respect to specific
				individual health insurance coverage the primary State for such coverage has
				sole jurisdiction to enforce the primary State’s covered laws in the primary
				State and any secondary State.
							(b)Secondary
				State’s AuthorityNothing in subsection (a) shall be construed to
				affect the authority of a secondary State to enforce its laws as set forth in
				the exception specified in section 2796(b)(1).
							(c)Court
				InterpretationIn reviewing action initiated by the applicable
				secondary State authority, the court of competent jurisdiction shall apply the
				covered laws of the primary State.
							(d)Notice of
				Compliance FailureIn the case of individual health insurance
				coverage offered in a secondary State that fails to comply with the covered
				laws of the primary State, the applicable State authority of the secondary
				State may notify the applicable State authority of the primary
				State.
							.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to
			 individual health insurance coverage offered, issued, or sold after the date
			 that is one year after the date of the enactment of this Act.
			(c)GAO Ongoing
			 Study and Reports
				(1)StudyThe
			 Comptroller General of the United States shall conduct an ongoing study
			 concerning the effect of the amendment made by subsection (a) on—
					(A)the number of
			 uninsured and under-insured;
					(B)the availability
			 and cost of health insurance policies for individuals with pre-existing medical
			 conditions;
					(C)the availability
			 and cost of health insurance policies generally;
					(D)the elimination or
			 reduction of different types of benefits under health insurance policies
			 offered in different States; and
					(E)cases of fraud or
			 abuse relating to health insurance coverage offered under such amendment and
			 the resolution of such cases.
					(2)Annual
			 reportsThe Comptroller General shall submit to Congress an
			 annual report, after the end of each of the 5 years following the effective
			 date of the amendment made by subsection (a), on the ongoing study conducted
			 under paragraph (1).
				6.SeverabilityIf any provision of the Act or the
			 application of such provision to any person or circumstance is held to be
			 unconstitutional, the remainder of this Act and the application of the
			 provisions of such to any other person or circumstance shall not be
			 affected.
		
